DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3, 5, 9-11, 14, 16 and 18-21 in the reply filed on March 12, 2021 is acknowledged.  Claims 14-16, 23-24, 30, 32 and 34 are withdrawn as being drawn to non-elected invention. Claims 1-3, 5, 9-11, 14, 16 and 18-21 are under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims are directed to A non-natural isolated chicken fibroblast cell comprising the characteristics of immortalized growth and supporting replication of Marek’s Disease Virus 
Applicant’s specification discloses that the term isolated merely refers to material removed from its original environment (see specification paragraph [0009]),
[0009] As used herein, "isolated" refers to material removed from its original environment (e.g., the natural environment if it is naturally occurring). An "isolated" cell is a cell that is no longer present in its natural environment. 

The recitation of “comprising the characteristics of immortalized growth” refers to functional properties of the fibroblast cells but it does not necessarily limit the structure of the chicken fibroblast to make it non-naturally occurring. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to recite structural elements that distinguish the claimed chicken fibroblast cells from the chicken fibroblast cells merely removed from the chicken.
Amending claim 1 to recite “An immortalized chicken fibroblast cell line supporting replication of Marek’s Disease Virus…” would help overcome the present rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5, 9-11, 14, 16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims are drawn to “A non-natural isolated chicken fibroblast cell comprising the characteristics of immortalized growth and supporting replication of Marek’s Disease Virus (MDV), wherein number of MDV produced by the cell is at least 1.5-fold greater than the number of the same MDV produced by a DF-1 cell under the same conditions.”
Claims are rejected because they are broadly drawn to a genus of chicken fibroblast cells that possess the characteristics of immortalized growth and support replication of Marek’s Disease Virus, while Applicant’s specification describes only one specific chicken fibroblast cell line that possesses the claimed characteristics. That cell line is the LF-1 deposited with the ATCC under PTA-123527. Applicant’s specification fails to provide sufficient number of chicken fibroblast cells line species in support of the claimed genus. 
It is noted that claim 14 is also included in the rejection because the claim is not specifically drawn to the chicken fibroblast cell line LF-1 deposited with the ATCC under PTA-123527, but it broadly includes a genus of cell lines that have the LF-1 characteristics. 

Applicant’s specification provides only one representative species, the LF-1 cell line, in support of the genus of chicken fibroblast cells. A single species is not sufficient to cover the claimed genus. For this reason the present claims are rejected for lack of written description support. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-11, 14, 16 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foster et al. (US Patent US 5,672,485).
Claims are drawn to “A non-natural isolated chicken fibroblast cell comprising the characteristics of immortalized growth and supporting replication of Marek’s Disease Virus (MDV), wherein number of MDV produced by the cell is at least 1.5-fold greater than the number of the same MDV produced by a DF-1 cell under the same conditions.”
The recitation of “comprising the characteristics of” does not limit the structure of the claimed chicken fibroblast, it only refers to its function or intended use. Thus the present claims are interpreted to read on an isolated chicken fibroblast disclosed in Foster et al. The burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594).
Foster et al. discloses isolated chicken fibroblast cell comprising the characteristics of immortalized growth and supporting replication of Marek’s Disease Virus and comprising an exogenous recombinant vector and methods of growing the virus (see column 3 lines 1-30 and claims 1-9).
The limitations following after the recitation of “comprising the characteristics of”, with regard to the incubation conditions, are not considered limiting and are considered an inherent property of the broadly claimed cell lines.
Thus by this disclosure Foster et al. anticipate the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-3, 5, 9-11, 14, 16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US Patent US 5,672,485. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to “A non-natural isolated chicken fibroblast cell comprising the characteristics of immortalized growth and supporting replication of Marek’s Disease Virus (MDV), wherein number of MDV produced by the cell is at least 1.5-fold greater than the number of the same MDV produced by a DF-1 cell under the same conditions.” And the claims of the U.S. Patent No. US Patent US 5,672,485 are drawn to spontaneously immortalised cell line UMNSAH-DF 1 (ATCC CRL 12203), derived from primary chicken embryonic fibroblasts and methods of growing the virus. 
The present claims are obvious over the claims of the U.S. Patent No. US Patent US 5,672,485 because the present claims read on a genus of isolated chicken fibroblast cell comprising the characteristics of immortalized growth and supporting replication of Marek’s Disease Virus (MDV) disclosed on U.S. Patent No. US Patent US 5,672,485.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648